UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2249



W. A. MACGUIRE,

                                             Plaintiff - Appellant,

         and

UNITED STATES OF AMERICA EX REL W. A. MACGUIRE,

                                                          Plaintiff,

         versus

JOHN A. BOGGS; THE FLORIDA STATE BAR,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-978-A)

Submitted:   December 12, 1996          Decided:   December 18, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. A. MacGuire, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint, and denying Appellant's

motion for leave to amend his complaint. We have reviewed the rec-

ord and the district court's opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
MacGuire v. Boggs, No. CA-96-978-A (E.D. Va. July 19 & Aug. 8,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2